Y an Oo F&F W NY FF

10
1,
12
3
14
12
16
Li
18
Lg
20

22
23
24
25
26
27

28

ase 2:20-cv-08673-MWF-JPR Document 17 Filed 08/23/21 Page 1of1 Page ID#:17

UNITED STATES DISTRICT COURT

CENTRAL DISTRICT OF CALIFORNIA

SADIKI S. SHAKUR, ) Case No. CV 20-8673-MWF (JPR)
)
Petitioner, )
) ORDER ACCEPTING FINDINGS AND
Vv. ) RECOMMENDATIONS OF U.S.
) MAGISTRATE JUDGE
DANNY SAMUEL, Acting )
Warden, )
)
)

Respondent.

 

The Court has reviewed the Petition, records on file, and
Report and Recommendation of U.S. Magistrate Judge. No
objections to the R. & R. have been filed.

The Court accepts the findings and recommendations of the
Magistrate Judge. IT THEREFORE IS ORDERED that the Petition is

denied and Judgment be entered dismissing thjs action.

 

DATED: August 23, 2021

 

MICHAEL W. HFIITZGERAKD |
U.S. DISTRICT JUDGE

UT

 
